Case 1:21-cr-00389-RBW Document 23 Filed 07/21/21 Page1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

UNITED STATES OF AMERICA
V. Criminal Action No. 21-389 (RBW)
JOSEPH ELLIOTT ZLAB, ;
Defendant.
)
ORDER

In accordance with the oral rulings issued by the Court at the status hearing held on
July 16, 2021; via videoconference, it is hereby

ORDERED that the United States’ Unopposed Motion to Continue and to Exclude Time
Under the Speedy Trial Act Post-Arraignment, ECF No. 21, is GRANTED. It is further

ORDERED that the parties shall appear before the Court for a status hearing on
September 17, 2021, at 1:30 p.m., via videoconference. It is further

ORDERED that, with the consent of the parties, the time from July 16, 2021, until the
status hearing scheduled for September 17, 2021, is excluded under the Speedy Trial Act, in light
in light of (1) the fact that the government requires additional time to produce discovery to the
defendant, and (2) the fact that the defendant and his counsel require time to review that

discovery.

SO ORDERED this 20th day of July, 2021.

1b Helle

REGGIE B. WALTON
United States District Judge

 
